                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 STEVEN VLASICH,                                   Case No. 1:13-cv-00326-LJO-EPG (PC)
                        Plaintiff,
                                                   ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                PERRY ROBERT AVILA, CDC #K-89657,
                                                   PLAINTIFF'S WITNESS

 C. NAREDDY, et al.,                               DATE: February 26, 2019
                        Defendant.                 TIME: 8:30 a.m.

        Perry Robert Avila, inmate, CDC #K-89657, a necessary and material witness for
Plaintiff in proceedings in this case on February 26, 2019, is confined at Centinela State Prison,
2302 Brown Road, Imperial, CA 92251, in the custody of the Warden. In order to secure this
inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate before Chief District Judge Lawrence J.
O’Neill in Courtroom #4, 7th Floor, United States Courthouse, 2500 Tulare Street, Fresno,
California, on February 26, 2019, at 8:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of court
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Centinela State Prison

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.
       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    February 8, 2019                        /s/
                                              UNITED STATES MAGISTRATE JUDGE
